Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In all the claims, the applicant describes “a cam” rotatable coupled to the exposing heads and movable with respect to the cover based on movement of the cover, the “cam” rotating the exposing heads with respect to the cover when the cover moves as recited in claim 1. Referring to Figs 2-4, the “cam” 11 moves, based on the movement of the cover, in a linear fashion while the exposing heads also rotate during the cover movement. However, a “cam” is a mechanical part that is eccentric, irregularly shaped, or at least inclined so as to convert one type of motion to another type (typically rotary motion into a linear motion). Therefore, the examiner believes that the applicant’s “cam” 11 is not actually a “cam” but more of a linkage converting linear motion to a rotational motion.The applicant is requested to explain why member “11” is in fact a “cam” or to use a different word in both the claims and specification. 
	In claims 7,18 the applicant describes a “cover-second-surface” however a cover “first” surface is not described beforehand. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraoka (U.S. 2020/0341425).
	Hiraoka teach an image forming apparatus (Fig.3) comprising a housing 2 having an opening 20, a cover 3 movable between a closed position closing the opening and an open position uncovering the opening, a first photoconductive drum 5K and a second photoconductive drum 5C, a first exposing head 6K having a first boss (shaft) 64KR rotatable coupled to the cover, a second exposing head 6C having a second boss (shaft) 64KC rotatably coupled to the cover, a link 10 rotatably coupled to the first and second exposing head and movable with respect to the cover based on movement of the cover to rotate the first and second exposing head with respect to the cover when the cover moves (see Fig.s 6-8, par. 89-90). The link 10 includes a first elongated hole 100K which fits a first boss (protrusion) 63K, the first hole extends in a direction intersecting the movement direction of the link 10, and a second elongated hole 100C which fits a second boss (protrusion) 63C, the second elongated hole extends in a direction intersecting the movement direction of the link 10 (Fig.8). It is noted that the link 10 can read on applicant’s “cam”. 
	Regarding claim 2, the first and second elongated hole 100K, 100C has a dimension which is longer than the dimension of the protrusion boss 63K, 63C in the direction intersecting the movement direction of the link 10 and the first and second elongated hole 100K, 100C has a dimension which is the same as the dimension of the protrusion boss 63K, 63C in the movement direction of the link 10 as seen in Fig.8.
	Regarding claim 8, the first and second exposing head include first and second emitters 610K, 610C and a first and second frames 622K, 622C supporting the emitters and including the first and second projection (boss).

4.	Claims 3-7,9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 3-6, a lever configured to move the “cam” together with the cover which is rotatable about and axis extending in a second direction which intersects an axis in a first direction about which the first exposing head rotates is not taught or suggested by the prior art of record. 
	Regarding claim 7, the cover including a surface to stop movement of the “cam” when the cover moves to the open position is not taught or suggested by the prior art of record. 
	Regarding claim 9, the image forming apparatus including a third and fourth photoconductive drum, a third and fourth exposing head, the “cam” coupled to the third and fourth exposing heads, and the “cam” including third and fourth elongated holes into which third and fourth bosses fit is not taught or suggested by the prior art of record.
	Regarding claims 10-12, the cover having a first end coupled to the housing and a second end spaced from the first end in a third direction, the first and second exposing heads rotatable about first and second axis,  the first elongated hole has a first surface located between the second end of the cover and the first boss, the second elongated hole including a second surface located between the second end of the cover and the second boss, wherein when the cover is closed, the distance between the first axis and the first surface is less than the distance between the second axis and the second surface and when the cover is opened, the distance between the first axis and the first surface is greater than the distance between the second axis and the second surface is not taught or suggested by the prior art of record. 

5.	Claims 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claims 13-19, the applicant claims an image forming apparatus comprising an opening, a cover movable  between an open position and a closed position to cover the opening, a first photoconductive drum, a second photoconductive drum, a first exposing head having a first boss rotatable coupled to the cover, a second exposing head having a second boss rotatable coupled to the cover, a “cam” rotatable coupled to the first and second exposing heads and movable with respect to the cover based on movement of the cover, the cam rotating the first and second exposing heads when the cover moves, the cam including a first rib extending in a direction intersecting the movement direction of the cam, a second rib extending in a direction intersecting the movement direction of the cam, the second rib opposed to the first rib with a space, a third rib extending in a direction intersecting the movement direction of the cam, a fourth rib extending in a direction intersecting the movement direction of the cam, the fourth rib opposed to the third rib with a space, the first boss fits between the first and second ribs and the second boss fits between the third and fourth ribs which is not anticipated or rendered obvious by the prior art of record (italics show patentable subject matter over the prior art).

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakajima, Sugiyama, Tsukada, Fujita et al.,  and Yamaguchi all teach exposure heads supported by a movable cover which are relevent to the claimed invention.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852